

117 HR 3052 IH: Digital Trade for Development Act
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3052IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. LaHood introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo modify the bases for ineligibility for countries to benefit from the Generalized System of Preferences, and for other purposes.1.Short titleThis Act may be cited as the Digital Trade for Development Act.2.Modifications to authority to designate countriesSection 502 of the Trade Act of 1974 (19 U.S.C. 2462) is amended—(1)in subsection (b)(2)—(A)by redesignating subparagraphs (D) through (H) as subparagraphs (E) through (I), respectively;(B)in the matter following subparagraph (H), by striking (D), (E), (F), (G), and (H) (to the extent described in section 507(6)(D)) and inserting (D), (E), (F), (G), (H), and (I) (to the extent described in section 507(6)(D)); and(C)by inserting after subparagraph (C) the following new subparagraph:(D)The President, acting through the United States Trade Representative, determines that such country restricts digital trade to the detriment of United States development goals, strategic interests, or competitiveness.; and(2)in subsection (c)—(A)in paragraph (6)(B), by striking ; and and the end and inserting a semicolon;(B)in paragraph (7), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new paragraph:(8)the extent to which, in the determination of the President acting through the United States Trade Representative, such country—(A)has refrained from imposing, or has eliminated, digital trade barriers, including unnecessary data transfer restrictions and data localization mandates; and(B)has taken steps to support consumer protections and the privacy of personal information online and to extend the benefits of digital trade to all..